Citation Nr: 1033535	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder and personality disorder 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following the Board's April 2009 remand, the record reveals that 
the Veteran contacted the RO and expressed his intent to have the 
issue of service connection for a back disability withdrawn from 
appeal.  In the March 2010 Report of Contact form, an RO employee 
noted that the Veteran called the RO and stated that he never 
asked to have a claim opened for his lower back condition and 
that he wanted the issue cancelled.  VA regulations provide that 
an appeal may be withdrawn in writing at any time before the 
Board promulgates a decision by an appellant or by his or her 
authorized representative.  38 C.F.R. §§ 20.202, 20.204 (2009).  
In this case, neither the Veteran nor his representative has 
submitted a written statement regarding the withdrawal of the 
issue of service connection for a back disability.  Therefore, 
the Board finds that the RO should contact the Veteran in order 
to clarify whether he wants to withdraw his current appeal with 
respect to the issue of service connection for a back disability.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that the Veteran or his 
representative submit a written statement if 
he wishes to withdraw the issue of 
entitlement to service connection for a back 
disability.   

2.  If the Veteran wishes to continue his 
appeal and if additional evidence is obtained 
or it is otherwise deemed warranted, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



